   Case 2:20-cv-03238-JFW-MAA Document 15 Filed 04/21/20 Page 1 of 2 Page ID #:354



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.      CV 20-3238-JFW(MAAx)                                                  Date: April 21, 2020

Title:        To Be Limited Partnership -v- Jude Hudson et al

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                    None Present
              Courtroom Deputy                                  Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER TO SHOW CAUSE WHY THIS ACTION
                                           SHOULD NOT BE DISMISSED FOR LACK OF
                                           SUBJECT MATTER JURISDICTION

       On April 7, 2020, Plaintiff To Be Limited Partnership (“Plaintiff”) filed a Complaint in this
Court, alleging that this Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).
On April 20, 2020, Plaintiff filed a First Amended Complaint.

        Diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all plaintiffs be of
different citizenship than all defendants, and (2) the amount in controversy exceed $75,000. See
28 U.S.C. § 1332(a). Plaintiff, however, fails to properly allege its own citizenship. For the
purposes of diversity jurisdiction, a limited partnership is a citizen of every state of which its
members are citizens. See, e.g., Carden v. Arkoma Associates, 494 U.S. 185, 190-196 (1990).
Although Plaintiff is a limited partnership, it fails to allege the citizenship of each of its partners or
members, merely stating that “[n]one of Plaintiff’s partners are citizens of California.” Complaint at
¶ 3; First Amended Complaint (“FAC”) at ¶ 3

        In addition, Plaintiff fails to allege the citizenship of either Defendant Jude Hudson or
Defendant Rosalie Hudson, and instead merely alleges their residency. Complaint at ¶¶ 4,5
(alleging that Jude Hudson and Rosalie Hudson currently reside in Los Angeles, California); FAC
at ¶¶ 4, 5 (same). However, “the diversity jurisdiction statute, 28 U.S.C. § 1332, speaks of
citizenship, not of residency.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
To be a citizen of a state, a natural person must be a citizen of the United States and be domiciled
in a particular state. Id. Persons are domiciled in the places they reside with the intent to remain
or to which they intend to return. Id. “A person residing in a given state is not necessarily
domiciled there, and thus is not necessarily a citizen of that state.” Id. Plaintiff’s failure to allege
Defendant Jude Hudson’s citizenship is especially troublesome in light of the evidence submitted in


                                              Page 1 of 2                           Initials of Deputy Clerk sr
   Case 2:20-cv-03238-JFW-MAA Document 15 Filed 04/21/20 Page 2 of 2 Page ID #:355



support of Plaintiff’s Motion to Appoint a Receiver and Ex Parte Application for Issuance of a
Temporary Restraining Order and OSC Re Issuance of a Preliminary Injunction, demonstrating
that Defendant Jude Hudson is a citizen of Canada (and not California). See Declaration of Robert
Lunny at ¶ 26.

        Thus, Plaintiff’s allegations are insufficient to establish diversity jurisdiction under 28 U.S.C.
§ 1332(a)(1). Accordingly, Plaintiff is hereby ordered to show cause, in writing, no later than April
22, 2020 why this action should not be dismissed for lack of subject matter jurisdiction. No oral
argument on this matter will be heard unless otherwise ordered by the Court. See Fed. R. Civ. P.
78; Local Rule 7-15. The Order will stand submitted upon the filing of the response to the Order to
Show Cause. Failure to respond to the Order to Show Cause will result in the dismissal of this
action.




       IT IS SO ORDERED.




                                              Page 2 of 2                           Initials of Deputy Clerk sr
